DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-15-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 01-15-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art (US 2004/0185313) does not teach a fuel cell system wherein the fuel cell is configured to receive a portion of a hydrocarbon feed, wherein the anode of the electrolyzer is configured to receive another portion of the hydrocarbon feed and a portion of the anode exhaust stream from the fuel cell. Examiner respectfully disagrees.
Halter teaches that the electrochemical cell [10] comprises a hydrogen storage device [18] that supplies hydrogen gas to the fuel cell [14] (paragraph 17), the hydrogen storage device [18] further supplies hydrogen gas to the electrolyzer [12] (paragraph 20), and the anode exhaust stream from the fuel cell is introduced to the anode of the electrolyzer (paragraph 40). 
. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0185313 hereinafter Halter. 
Regarding Claims 1-2, Halter teaches an electrochemical cell [10] comprising: a fuel cell [14] that comprises a cathode (+) and an anode (-), the anode configured to receive hydrogen gas and output byproduct water (i.e. anode exhaust stream including carbon dioxide, hydrogen, and water); and electrolysis cell [12] that comprises a cathode (+) and an anode (-), the anode configured to receive a portion of the anode exhaust stream through conduit [40] and a portion of the hydrogen storage device [18] feed to generate hydrogen gas (paragraphs 3-4, 17-23, see figure 2). 
Halter does not specifically disclose that the anode of the electrolysis cell is configured to remove carbon dioxide from the anode exhaust stream from the fuel cell.
However, Halter teaches that the electrochemical cell further comprises a water storage device (anode gas oxidizer) [16 and 28] including a heating system configured to remove carbon dioxide and nitrogen from the stream (paragraphs 22, 26, 28). Therefore, it would have been obvious to one of ordinary skill in the art to include such separation system in the that the electrochemical cell before the effective filing date of the claimed invention because such 
Regarding Claim 3, Halter teaches that the electrochemical cell [10] further comprises a water storage device (anode gas oxidizer) [16 and 28] configured to remove carbon dioxide and nitrogen from the stream, and a heating system configured to supply heated air to the cathode of the fuel cell (paragraphs 22, 26, 28). 
Regarding Claims 4-7, Halter teaches that the gas stream in the water storage device (anode gas oxidizer) [16 and 28] comprises a portion of the anode exhaust stream, the air stream received by the heating system comprises a cathode exhaust stream output by the electrolysis cell [12], and a portion of the hydrogen stream is recycled to the anode of the fuel cell (see figure 2, paragraphs 22, 26-28). 
Regarding Claims 9-11 and 21-27, Halter teaches a typical proton exchange membrane fuel cell (paragraph 2) but does not specifically disclose a solid oxide fuel cell or a molten carbonate electrolysis cell, however, the simple substitution of a proton exchange membrane fuel cell for a solid oxide fuel cell or molten carbonate electrolysis cell would have been obvious to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143, B). With regards to the mixed fuel stream including hydrocarbon feed and exhaust stream being fed to the anode of the fuel cell, and the heating system of the electrochemical cell [10], see figure 2 of Halter. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0185313 hereinafter Halter in view of U.S. Patent No. 5,346,778 hereinafter Ewan.
Regarding Claim 12, Halter teaches an electrochemical cell [10] comprising: a fuel cell [14] that comprises a cathode (+) and an anode (-), the anode configured to output byproduct water (i.e. anode exhaust stream including carbon dioxide, hydrogen, and water); and electrolysis cell [12] that comprises a cathode (+) and an anode (-), the anode configured to receive a portion of the anode exhaust stream through conduit [40] to generate hydrogen gas, and the cathode configured to output an air stream to the cathode of the fuel cell. 
Halter does not specifically disclose that the cathode of the electrolysis cell is configured to output air stream to the cathode of the fuel cell.
However, Ewan teaches a fuel cell system that comprises fuel cell [1 and 2] and electrolyzer [15], wherein the cathode of the electrolyzer is configured to feed oxygen to the cathode of the fuel cell (column 4, lines 52-58). Therefore, it would have been obvious to one of ordinary skill in the art to output an air stream from the electrolyzer to the cathode of the fuel cell before the effective filing date of the claimed invention because Ewan discloses that such configuration can effectively supply air to the fuel cell in response to peak power requirements (column 3, lines 10-37). 
Regarding Claim 13, Halter further teaches a water storage device (anode gas oxidizer) [16 and 28] configured to remove carbon dioxide and nitrogen from the stream, and a heating system configured to supply heated air to the cathode of the fuel cell (paragraphs 22, 26, 28). 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach a methanation catalyst and a peaker fuel cell as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729